Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ha Nasi Salut Vayi Yisrael appeals the district court’s order granting summary judgment to the Defendants on his action alleging violations of his constitutional rights under 42 U.S.C. § 1983 (2006) and the Religious Land Use and Institutionalized Persons Act (“RLUIPA”), 42 U.S.C. § 2000ec (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm substantially for the reasons stated by the district court. Yisrael v. Beasley, No. 5:08-ct-03079-H, 2012 WL 2919984 (E.D.N.C. July 17, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the material before this court and argument will not aid the decisional process.

AFFIRMED.